IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                                 December 20, 2005 Session

                  STATE OF TENNESSEE v. DOROTHY PRYOR

                     Appeal from the Criminal Court for Sumner County
                         No. 682-2004    Jane Wheatcraft, Judge



                   No. M2005-00890-CCA-R3-CD - Filed February 16, 2006



The Defendant, Dorothy Pryor, appeals the sentencing decision of the Sumner County Criminal
Court. The Defendant pled guilty to five counts of burglary and three counts of Class D felony theft.
Pursuant to the plea agreement, she received an effective eight-year sentence for the burglary
convictions and an effective eight-year sentence for the theft convictions. Following a sentencing
hearing, the trial court ordered the burglary and theft sentences to be served consecutively to one
another and consecutively to a prior eight-year sentence, for a total sentence of twenty-four years in
the Department of Correction as a Range III, persistent offender. On appeal, the Defendant argues
that consecutive sentencing was improper. After a review of the record, we affirm the sentencing
decision of the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

DAVID H. WELLES, J., delivered the opinion of the court, in which JOHN EVERETT WILLIAMS and
ROBERT W. WEDEMEYER , joined.

Russell Edwards, Hendersonville, Tennessee, for the appellant, Dorothy Pryor.

Paul G. Summers, Attorney General and Reporter; Brent C. Cherry, Assistant Attorney General;
Lawrence Ray Whitley, District Attorney General; and Russell Edwards, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                             OPINION

                                       Factual Background

       The following facts are taken from the presentence report:

              Compilation of eight Sumner County affidavits of complaint dated 5/26/04
       and signed by Tim Bailey, Sumner County Sheriff’s Department:
        On 5/16/04 the Sumner County Sheriff's Department responded to 1041 Old
Highway 109 North and took an aggravated burglary report from the victim, Ollie
Ralph. The victim states that on this date someone broke a window and entered his
residence and took about $100 in U.S. Currency, a black leather coat, a queen set of
sheets and an Indian ceramic doll and cradle. . . . [T]he [Defendant] stated that she
had been conducting burglaries for about a week prior to being caught on 5/20/04.
There has been no recovery of any of these items listed in this affidavit, but your
affiant has . . . recovered several items taken in other burglaries that the Defendant
admitted to after Miranda. The [Defendant] stated that she was burglarizing homes
to get ready for a yard sale she was going to have and the items stolen would be
similar to those found in a yard sale, excluding the currency. Furthermore, the
[Defendant] stated that she may have broken a window during some of the burglaries
she conducted, but generally tried to go through an unlocked door. . . .

         On 5/18/04 the Sumner County Sheriff’s Department responded to 1054
Martha Lane in Gallatin and took an aggravated burglary report from Anne Bingham.
Ms. Bingham reported that someone entered her unlocked residence and took several
items including a McCoulough brand weed eater and chainsaw, a skill saw, a Makita
drill, some water pitchers, marbles, and collector coins. Later the victim reported that
two silver bracelets were also stolen. All of these items, excluding the chainsaw,
coins, and marbles, were recovered from 1847 Cairo Road in Gallatin, Tennessee,
[the Defendant’s] address. The Defendant gave a confession after Miranda.

        On 5/18/04 the Sumner County Sheriff’s Department responded to 1915
Lakewood Drive in Gallatin, Tennessee to a burglar alarm. Upon arrival, officers
located a broken window and an open back door. The victim, Randall Hampton,
stated that nothing was taken during the burglary and believes that the burglar was
scared off after entering the house and setting off the alarm by triggering a motion
detector. . . . The Defendant subsequently confessed to several burglaries after
Miranda.

        On 5/[19]/04 the Sumner County Sheriff’s Department responded to an
aggravated burglary which had occurred sometime earlier on this date, according to
the victim, Jewell Chambers. Ms. Chambers reported that on this date [s]omeone
entered her home and took a silver tea set and earrings for a total value of
approximately $500.00. There was no apparent forced entry into the residence
reported by Deputy Carpenter and the victim. . . . On 5/20/04 Trousdale/Metro
Police Department conducted a traffic stop on [the Defendant] and subsequently
arrested her for DUI. In the vehicle, officers located several items from aggravated
burglaries in Sumner County and one in Trousdale County. Furthermore, officers
obtained consent to search 1847 Cairo Road in Gallatin, Tennessee, which is the
address of [the Defendant’s] son. At this location officers recovered other stolen
items including a sterling silver tea set. The Defendant was interviewed on 5/21/04


                                          -2-
and after Miranda, stated that she was responsible for this and other burglaries. The
Defendant stated she entered the home through a “Florida Room”, also known as a
sun room, where the door was unlocked. . . .

         On 5/19/04 the Sumner County Sheriff’s Department responded to 462 Gibbs
Lane to take an aggravated burglary report from victim, Leslie Hartman. The victim
reported that sometime on this date, someone entered her residence and took several
guns and some jewelry. One of said guns and several pieces of jewelry, including a
class ring with the victim’s name on it, was recovered from [the Defendant’s] address
at 1847 Cairo Road in Gallatin, Tennessee after consent to search was obtained. The
[Defendant] subsequently gave a confession after Miranda.

       On 5/20/04 the Sumner County Sheriff’s Department responded to 2419
Highway 31 East in Gallatin, to take a burglary report. The victim, Albert Stricklen,
reported nothing missing, but two witnesses had confronted [the Defendant] while
she was in the victim’s shed at his residence with property in her possession. When
confronted, the [Defendant] stated that someone named Charles Brown said she
could borrow his hedge trimmers. The [Defendant] then left as the witnesses
obtained descriptions of her and her vehicle. Both descriptions matched and the
Defendant subsequently confessed to this after Miranda.

        On 5/23/04 the Sumner County Sheriff’s Department responded to 824
Dobbins Pike in Gallatin, Tennessee and took a burglary report from the victim,
David Alexander. Mr. Alexander reported that some time earlier in the week
someone entered the garage area of his residence and took a Delta miter saw. The
victim believes that the burglar entered the residence through an unlocked door. This
miter saw was recovered and identified and returned to the victim. The saw was
recovered from 1847 Cairo Road in Gallatin, Tennessee where [the Defendant]
resided. . . . Consent to search this residence was obtained from the Defendant’s son,
Bobby Walker, who is the owner of the residence and the items were recovered from
the garage area. The [Defendant] gave a confession after Miranda.

        On 5/24/04 your affiant took an aggravated burglary report from victim,
Barney Allen. The victim stated that sometime prior to this date, someone went into
the garage area of his residence and stole a list of items, including a DeWalt drill, a
Poulan Chainsaw, a box containing snow chains, a Clark brand saw, a Black and
Decker hedge trimmer, a Weedeater brand leaf blower, a Bench Top brand drill, a
Bench Top brand random orbit polisher, a Century brand battery charger and a
Craftsman brand shop vac. The victim stated that he noticed the items missing on
5/23/04 and stated the items must have been taken soon before this. The victim’s
residence is located at 1030 Roundtree Drive in Gallatin, Sumner County, Tennessee.
On 5/20/04 [the Defendant] was arrested in Trousdale County for aggravated
burglary, among other charges, and was a suspect in several other burglaries in


                                         -3-
        Sumner County. After the Defendant’s arrest, your affiant was able to recover the
        above listed items, which were discovered in the vehicle the Defendant was operating
        at the time of her arrest. The victim subsequently identified the items as his.

        This series of burglaries was committed while the Defendant was serving an eight-year
suspended sentence for attempted fraudulent use of a credit card, Class D felony theft, and three
counts of misdemeanor theft. Probation violation warrants were issued, alleging that the Defendant
had violated the conditions of her probation based upon new arrests. Thereafter, the July 2004 term
of the Sumner County grand jury returned a sixteen-count indictment against the Defendant charging
her with seven counts of aggravated burglary, two counts of burglary, three counts of Class D felony
theft, and four counts of misdemeanor theft.

        On February 7, 2005, the Defendant pled guilty to five counts of burglary and three counts
of Class D felony theft, and all remaining charges were dismissed. At the submission hearing, the
Defendant also admitted to violating the conditions of her probation. Pursuant to the plea agreement,
the Defendant received sentences of eight years for each of the five burglary convictions, which were
to be served concurrently in the Department of Correction as a Range III, persistent offender. The
Defendant likewise received concurrent sentences of eight years as a Range III, persistent offender
for each of the three theft convictions. The issue of consecutive or concurrent sentencing for the
effective eight-year theft sentence and the effective eight-year burglary sentence was reserved for the
trial court’s determination.

        Following a sentencing hearing on March 24, 2005, the trial court ordered that the eight-year
sentences for burglary and theft were to run consecutively to one another. The trial court also found
that the Defendant was in violation of her probation. Her original eight-year sentence to the
Department of Correction as a Range III, persistent offender was ordered to be served consecutively
to the burglary and theft sentences, resulting in a total sentence of twenty-four years in the
Department of Correction as a Range III, persistent offender. This appeal followed.

                                               ANALYSIS
       The Appellant argues that the trial court erred by ordering her sentences for burglary and theft
to be served consecutively to each other and consecutively to her prior eight-year sentence.
Specifically, she asks this court to order that all sentences run concurrently for an effective eight-year
sentence.

         Upon a challenge to the sentence imposed, this court has a duty to conduct a de novo review
of the sentence with a presumption that the determinations made by the trial court are correct. See
Tenn. Code Ann. § 40-35-401(d). However, this presumption “is conditioned upon the affirmative
showing in the record that the trial court considered the sentencing principles and all relevant facts
and circumstances.” State v. Ashby, 823 S.W.2d 166, 169 (Tenn. 1991). If our review reflects that
the trial court followed the statutory sentencing procedure, that the court imposed a lawful sentence
after having given due consideration and proper weight to the factors and principles set out under
the sentencing law, and that the trial court’s findings of fact are adequately supported by the record,


                                                   -4-
then the presumption is applicable, and we may not modify the sentence even if we would have
preferred a different result. See State v. Fletcher, 805 S.W.2d 785, 789 (Tenn. Crim. App. 1991).
We will uphold the sentence imposed by the trial court if (1) the sentence complies with the purposes
and principles of the 1989 Sentencing Act, and (2) the trial court’s findings are adequately supported
by the record. See State v. Arnett, 49 S.W.3d 250, 257 (Tenn. 2001). The burden of showing that
a sentence is improper is upon the appealing party. See Sentencing Commission Comments, Tenn.
Code Ann. § 40-35-401; Arnett, 49 S.W.3d at 257.

        When a Defendant is convicted of multiple crimes, the trial court, in its discretion, may order
the sentences to run consecutively if it finds by a preponderance of the evidence that a defendant falls
into one of seven categories listed in Tennessee Code Annotated section 40-35-115 (2003). With
reference to the particular facts of this case, Tennessee Code Annotated § 40-35-115(b) provides that
the sentencing court may order sentences to run consecutively if the court finds by a preponderance
of the evidence that: (1) The defendant is an offender whose record of criminal activity is extensive;
(2) The defendant is a dangerous offender whose behavior indicates little or no regard for human
life, and no hesitation about committing a crime in which the risk to human life is high; or (3) The
defendant is sentenced for an offense committed while on probation. Tenn. Code Ann. § 40-35-
115(b)(2), (4), (6).

         In this instance, the trial court found as one of the factors that Defendant was “a dangerous
offender whose behavior indicates little or no regard for human life, and no hesitation about
committing a crime in which the risk to human life is high.” Tenn. Code Ann. § 40-35-115(b)(4).
If the trial court rests its determination of consecutive sentencing on this category, the court must
make two additional findings. State v. Imfeld, 70 S.W.3d 698, 708 (Tenn. 2002). First, the trial
court must find that an extended sentence is necessary to protect the public from further criminal
conduct by the defendant and, second, it must find consecutive sentencing to be reasonably related
to the severity of the offenses. State v. Wilkerson, 905 S.W.2d 933, 939 (Tenn. 1995).

        Although such specific factual findings are unnecessary for the other categories enumerated
in Tennessee Code Annotated section 40-35-115(b), the imposition of consecutive sentences is also
“guided by the general sentencing principles that the length of a sentence be ‘justly deserved in
relation to the seriousness of the offense’ and ‘no greater than that deserved for the offense
committed.’” Imfeld, 70 S.W.3d at 708 (quoting Tenn. Code Ann. §§ 40-35-102(1), -103(2)); State
v. Lane, 3 S.W.3d 456, 460 (Tenn. 1999).

       In its sentencing decision, the trial court ordered the Defendant to serve consecutive
sentences and reasoned in part as follows:

       Before the Court is a lady who has a very, very long prior history. I counted 17 prior
       felonies. She has a whole slew of misdemeanors. . . . She has a very, very poor
       social history, poor employment history, and she had had, as I said a life of crime.




                                                  -5-
                She was in prison for a period of time and I think came out on parole. As I
       recall, that eight-year sentence that I gave her was subsequent to a to-serve sentence,
       and it was to be on intensive probation. So I already tried giving her some prison
       time, followed by probation. And she came out then on intensive probation on the
       case for which she is here on the probation violation -- that’s case 1022-2000 -- and
       within a month she was back to her thieving and apparently drug-using ways.

               ...

                . . . And in light of her prior record, I’m going to make them consecutive
       sentences. I think that, you know, she goes into these houses. Her behavior indicates
       little or no regard for human life, no hesitation about committing a crime in which
       the risk to human life is high. She has a long prior criminal history. I think that
       proves that she is a dangerous offender. And the fact that she was on parole for one
       charge, on probation when she committed these crimes, she wasn’t out for one
       month, I think that this lady is someone from whom society needs protection. And
       I’m going to impose all of these sentences to serve, and they will all be consecutive
       with each other.

               And, frankly, I think under the Wilkerson case that there is no question that
       the aggregate length of the sentence, which is 24 years, is reasonably related to the
       severity of the appellant’s offenses, and this is for all the reasons that I have already
       put on the record. So that will be the judgment of the Court.

       The Defendant contends that consecutive sentencing was improper because

       there was absolutely no proof presented at the sentencing hearing, or in the record for
       that matter, evidencing the fact that the Defendant is a dangerous offender whose
       behavior indicates little or no regard for human life, or that she has no hesitation
       about committing a crime in which the risk to human life is high.

While the trial court’s finding does allude to classifying the Defendant as a “dangerous offender,”
the trial court also found that the Defendant qualified for consecutive sentencing because she: (1)
had an extensive criminal history and (2) was on probation at the time of the offense. Tenn. Code
Ann. § 40-35-115(b)(2), (6).

         The Defendant’s prior criminal history includes convictions for five counts of theft, eight
counts of worthless checks, three counts of grand larceny, two counts of illegal possession/fraudulent
use of a credit card, three counts of receiving stolen property, eight counts of burglary, two counts
of possession of illegal drugs, and one count of public intoxication. This history spans a period of
more than twenty years, beginning in 1980. Moreover, the Defendant was on probation for
attempted fraudulent use of a credit card, Class D felony theft, and three counts of misdemeanor theft
at the time she committed the present offenses. Accordingly, the record supports the findings that


                                                 -6-
the Defendant had an extensive criminal history and was on probation at the time she committed the
present offenses. It is necessary to find the presence of only one of the statutory categories listed in
Tennessee Code Annotated section 40-35-115(b) to support the imposition of consecutive
sentencing. State v. Adams, 973 S.W.2d 224, 231 (Tenn. Crim. App. 1997)

        Upon de novo review, we conclude that the imposition of consecutive sentences was
appropriate, as the proof established that the aggregate sentence imposed is justly deserved and no
greater than that deserved for the offenses committed. This issue is without merit.


                                        CONCLUSION
       After a review of the record, we affirm the imposition of consecutive sentencing.



                                                        ___________________________________
                                                        DAVID H. WELLES, JUDGE




                                                  -7-